            Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 1 of 18




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com


United States District Court
Southern District of New York                                    7:21-cv-00120

Andrew Glancey, individually and on behalf
of all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

Trek Bicycle Corporation,
                                Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.      Trek Bicycle Corporation (“defendant”) manufactures, labels, markets and promotes

bicycle helmets under the Bontrager WaveCel brand (“Product”) which purport to reduce the

incidence and/or prevent the occurrence of concussions, relative to other similar bicycle helmets,

sold to consumers from stores and websites, operated by third-parties and defendant.

       2.      The Product was touted by defendant as the most significant advancement in cycling

in the last 30 years when it was released in early 2019.


I.     Introduction

       3.      Over the past two decades, the public has become increasingly aware of the long-

term neurologic risks associated with concussions due to the publicity and media attention on

professional football.
            Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 2 of 18




       4.      A concussion is an injury to the brain that results in temporary loss of normal brain

function.

       5.      According to the CDC, up to 3.8 million people suffer concussions each year, the

majority of which occur during competitive or recreational sports.

       6.      According to The New York Times, emergency room visits by children and

adolescents for brain injuries jumped more than 60% from 2001 to 2009.

       7.      The CDC attributes this increase in visits to “the growing awareness among parents

and coaches, and the public as a whole, about the need for individuals with a suspected traumatic

brain injury (TBI) to be seen by a health care professional.”

       8.      The increased awareness has improved procedures to properly recognize and

diagnose concussions through education and training.

       9.      Young athletes who endure collisions are no longer told to “walk it off” or praised

for “having their bell rung,” but evaluated according to various concussion protocols.

       10.     A downside to this greater attention is the development and marketing of products

claiming to provide greater protection from concussions – but at significantly higher cost.

       11.     Since concussions are brain injuries, many people are willing to pay a price premium

beyond a standard product, if the alternative has even the slightest chance of providing any

additional protection.

       12.     Defendant’s marketing and advertising claims for the Product were disseminated on

the packaging and labeling, through online channels including social media, websites including its

own, and/or through in-store placards and signage.




                                                  2
            Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 3 of 18




        13.    The Product is described as “A major advancement in the protection against cycling-

related head injuries.”1

        14.    Defendant claimed the Product is “up to 48x more effective than traditional foam

helmets in protecting your head from injuries caused by certain cycling accidents.*”2

        15.    According to Defendant:

        WaveCel is a revolutionary helmet safety tech that’s available exclusively in these
        Bontrager helmets. Standard foam helmets are designed to protect against direct
        impacts. But WaveCel accounts for how most cycling accidents actually happen:
        ungracefully, with twists, turns, and angled impacts. These WaveCel road,
        mountain, commuter, and e-bike helmets are remarkably effective at preventing
        concussions caused by common cycling accidents.

        16.    In much of its marketing surrounding the Products, Defendant noticeably avoids the

term “concussion,” and employs a variety of euphemisms:

        •        It’s designed to be more effective than traditional foam helmets in protecting

                 your head from injuries caused by certain cycling accidents.

        •        You only get one brain – Protect it

        •        How it works – WaveCel works like a crumple zone that helps absorb the force of

                 impact before it reaches your head. In order to protect your head and absorb the

                 energy created by an angled impact, WaveCel is designed to go through a three-

                 step change in material structure.

        •        Steeped in science WaveCel is the brainchild of a biomechanical engineer and an

                 orthopedic surgeon who've dedicated their lives to brain injury prevention. It's

                 the first-ever helmet tech to receive funding from the US National Institute of

                 Health.


1
  Press Release, Trek and Bontrager's new helmet technology disrupts safety standards, March 19, 2019; Bontrager
WaveCel Helmets.
2
  Id.


                                                       3
            Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 4 of 18




        •        Wear it for them [kids] A leading technology in the protection against cycling-

                 related head injuries

        •        Protect what matters most Young riders carry precious cargo on every ride: a

                 complex, developing organ that gives them movement, imagination, memory,

                 feeling, and more, and makes them the person and rider they are. Yep, we're talking

                 about their brain. They only get one, and it's worth protecting.3


        17.    Reasonable consumers understand the terms defendant uses to promote the Product

are intended to refer to concussions, even if Defendant does not explicitly say so.


II.     Defendant’s Reliance on its Study to Promote the Product as Effective in Concussion
        Reduction is Misleading

        18.    As part of their effort to capture the largest share of the helmet market, defendant

conducted what would appear to be a scientific test regarding the purported concussion protective

benefits of the Product.4

        19.    Defendant marketed the Product as capable of reducing the incidence of concussion

when compared to other bicycle helmets available for sale from other manufacturers that cost

significantly less.

        20.    Defendant’s promise is false or deceptive because their Helmets do not provide the

promised reduced incidence of concussions.

        21.    In fact, objective and reliable research shows that claims of concussion reduction

related to bicycle helmets are not valid and are instead simply a marketing tool.

        22.    Defendant’s marketing and advertising relies heavily on a study it conducted in


3
 WaveCel Kids.
4
 Emily Bliven et al. "Evaluation of a novel bicycle helmet concept in oblique impact testing." Accident Analysis &
Prevention 124 (2019): 58-65.


                                                        4
             Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 5 of 18




support of its Product’s ability to reduce concussions.

           23.   Defendant’s claims and representations with respect to the connection between the

Product and concussions are false and misleading for several independent reasons.


      A. Concussion is a Clinical Diagnosis Without Uniform Definition or Determination

           24.   Advertising a helmet as effective at preventing or reducing the risk of concussion is

misleading because there is no standardized definition for concussion.

           25.   A concussion is not a structural injury to the brain but is rather a functional injury.

           26.   As a result, concussions do not typically show up on MRI or CT scans.

           27.   The global bodies – WHO and the ACRM – differ in their definition of concussion.5

           28.   Studies examining helmet usage and concussion focus on diverse, dissimilar factors

in establishing concussion, such as cranial pathology, neck injury, vestibular dysfunction, or

noncranial pathology.

           29.   There is overlap between the definitions of mild traumatic brain injury (“mTBI”) and

concussion, even though they are separate intracranial injuries.

           30.   Indications of a concussion include headache, lack of concentration, problems with

memory and judgment, sensitivity to light, lack of coordination and difficulty with balance.

           31.   Significant effects of concussion can include Chronic Traumatic Encephalopathy

(“CTE”) and Second Impact Syndrome.

           32.   CTE is a progressive neurodegenerative disease caused by repetitive trauma to the

brain, which eventually leads to dementia and other neurological disorders.

           33.   Second Impact Syndrome is a condition in which the brain swells rapidly after the

injured person suffers a second concussion before being able to properly heal from the first,


5
    World Health Organization; American Congress of Rehabilitation Medicine.


                                                        5
           Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 6 of 18




causing substantial injury or death.

          34.   The brain is encased in a hard skull, stabilized by supporting tissues, and covered on

all sides by membranes and a layer of fluid.

          35.   For this reason, it is often said that the brain “floats” inside the skull.

          36.   Injuries to the brain occur when the head suddenly stops moving, but the brain, which

was traveling at the same speed as the head, continues to move and strikes the inside of the skull,

transferring part of the force to the brain.

          37.   This occurs when a blow is given to the head and when the head is forced to

accelerate or decelerate rapidly.

          38.   Because the brain is soft, when the brain strikes the inside of the skull, it briefly

deforms, leading to a concussion.

          39.   A common analogy of for a concussion is an eggshell and a yolk.

          40.   The brain is the yolk, nestled in its shell and further protected by the egg white.

          41.   When the yolk moves quickly and violently, it smashes into the rigid shell – the same

as with the brain inside the skull.

          42.   Accordingly, while the shell can be protected with a device that might prevent it from

cracking, this device cannot prevent the yolk inside the shell from being shaken and twisted.


    B. Not Only are Helmets not Proven to Effect Incidence of Concussion, They are Not Shown
       to have an Impact on Brain and Head Injury

          43.   Credible studies demonstrating an effect of helmets on concussions do not exist for

several reasons.

          44.   First, a randomized double-blind controlled trial is not possible because this would

require a very large number of cyclists and subjects would know whether they are wearing a helmet

or not.


                                                     6
          Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 7 of 18




        45.   Nevertheless, the literature is replete with studies showing dramatic effects of

helmets in reducing incidences of head injury.

        46.   A seminal 1989 case control study concluded that helmets contributed to an 85

percent reduction in risk of head injury and an 88 percent reduction in risk of brain injury.

        47.   This study is deficient because it aggregated data on people involved in bicycle

crashes after they happened, regardless of how or why they occurred.

        48.   It involved comparing the number of helmeted and non-helmeted cyclists with a head

injury from an accident, with the total number of cyclists with and without a helmet.

        49.   However, the number of total cyclists that wear helmets is often not known, so the

control group consists of a group of hospital patients with cycling injuries other than head injuries.

        50.   Meta-analyses have concluded other studies purporting to show a causal connection

between helmets and head injury are beset by methodological problems that inflate the effect of

helmets on head injuries.

        51.   Time-trend studies which show an increase or decrease in head injuries before,

during and after helmet mandates are subject to confounding factors.

        52.   This is because the presence of helmet requirements influences the types of people

who are bicyclists and their behaviors.

        53.   For example, helmet mandates often deter the safer, less experienced riders and do

not account for the decrease in safe riding behaviors due to helmet wearing.

        54.   Of 11 publications based on injury reports, two studies evaluated bicycle helmet use

regarding concussion and TBI rates.6

        55.   A recent study has concluded that bicycle helmets are ineffective at preventing


6
  Je Yeong Sone et al. "Helmet efficacy against concussion and traumatic brain injury: a review." Journal of
neurosurgery 126.3 (2017): 768-781.


                                                     7
          Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 8 of 18




concussions, at the same time raising questions about their tendency to cause more bike accidents

and injuries due to factors such as risk compensation.7

        56.    Previous studies focused on concussions and helmets showed only a 14.9% decline

in concussions between 6-17 year-olds in the US from 2006-2010 to 2011-2016, despite a 17.6%

decline in cycling participation.

        57.    One study concluded there was no relationship between the rate of helmet use and

incidence of traumatic brain injury in California as a result of a mandatory helmet law between

1992 and 2009.

        58.    Another (retrospective) “cohort study on pediatric bicyclists reported a concussion

rate of 19.4% in helmeted patients and a concussion rate of 37.4% in unhelmeted patients, but the

difference was not statistically significant between the 2 patient groups (p = 0.0509).”

        59.    Most studies showed that helmet use did not result in a statistically significant

reduction in concussion incidence and symptoms.


    C. Defendant’s Study Includes Non-Standard Assumptions Contradicted by Real World
       Standards

        60.    Defendant’s study is based on the increased academic and medical attention given to

rotational acceleration as a cause of concussions.

        61.    According to this theory, the standard measure of helmet effectiveness – linear

acceleration – is ill-equipped for helmets that prevent concussions, as opposed to other head

injuries like skull fracture.

        62.    It is posited that helmets may be less effective against concussion than more severe

forms of TBI due to the different biomechanics of these injuries.


7
 Edward J. Alfrey et al. "Helmet Usage Reduces Serious Head Injury Without Decreasing Concussion After Bicycle
Riders Crash." Journal of Surgical Research 257 (2020): 593-596.


                                                      8
           Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 9 of 18




          63.   However, little research and understanding have been developed on the specific roles

of linear and angular head acceleration in concussion.

          64.   Generally, concussion is “induced by low-energy linear and rotational accelerations

that cause more diffuse, distributed impact loading and peak ICP than the brain tissue can tolerate,

resulting in damage to the microscopic structures of the brain and temporary onset of neurological

impairment.”

          65.   More severe forms of TBI are typically caused by high-energy focal forces loading

onto a localized region of the brain, resulting in injuries such as penetrating TBI and depressed

skull fractures.

          66.   Helmets are designed to prevent extreme forms of brain injury such as skull fracture

which often results in death.

          67.   The Product’s emphasis on being different from “traditional helmets” which

supposedly do not protect against angular impacts is misleading.

          68.   Standard helmets are designed to reduce linear acceleration, which will “also reduce

angular acceleration which is a result of oblique impacts.”

          69.   Novel helmet technologies seek to cast doubt on the ability of current helmets to

reduce the risk of concussion.

          70.   Defendant’s study compared its Product, which uses “a collapsible structure that

seeks to reduce the shear stiffness of the helmet to provide a rotational suspension”

(“WAVECEL”), to one that uses a slip interface inside the helmet (“MIPS”), to a control, standard

helmet.

          71.   It is theorized that the WaveCel and MIPS helmets provide superior concussion

protection because they reduce rotational acceleration by permitting sliding between the helmet




                                                  9
         Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 10 of 18




and head during impact.

       72.      This overlooks that a typical bicycle helmet is loosely coupled to the rider’s head,

such that a slip-plane or collapsible cellular structure does not add significant sideways movement

in an impact.

       73.      In a real-world impact, a helmet will slide against a rider’s head.

       74.      Wide varieties of helmets were unable to protect against the impacts of simulated

directional forces that would induce concussion in human subjects.


   D. The Authors of the Study have a Financial Interest in the Product

       75.      One or more of the study’s authors has a direct financial interest in the WaveCel

technology, licensed exclusively by Defendant.

       76.      These financial relationships are a significant potential conflict of interest that was

subsequently raised by many commentators regarding the study.

       77.      In advertisements and marketing copy which trumpet the purported success of the

study, Defendant failed to disclose to consumers these significant potential conflicts of interest.


   E. To the Extent it is Accepted that Bicycle Helmets Can Reduce Concussion, Defendant’s
      Product is Only Marginally Superior to Helmets Significantly Less in Price

       78.      Even accepting the Product reduces the incidence of concussions, the benefit offered

is not equivalent to the price premium charged.

       79.      For example, among third-parties that seek to evaluate bike helmets for effectiveness

against concussions, Defendant’s Product with the WaveCel technology is rated equal to or only

marginally better than a helmet it sells which incorporates MIPS, though the WaveCel is

significantly more expensive.

       80.      Therefore, Defendant’s representation of the Product as a breakthrough in



                                                   10
           Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 11 of 18




concussion reduction is misleading, because the benefit is imperceptible in contrast to the large

price difference.


       F. Defendant’s Claim that the Product is “up to” 48 times more Effective in Providing Head
          Injury Protection than Competitors is False, Deceptive and Misleading

          81.   Defendant prominently claims on its website and in marketing materials that the

Product provides “up to” 48 times more head injury protection than competitor products.

          82.   This statement is false and misleading.

          83.   First, the “48x” figure was based on an accident which occurs at a much higher speed

than most bicyclists ever reach.

          84.   This means the “up to” language will have no relevance for consumers and its only

relevance is to facilitate the “48x” claim.

          85.   Second, the study was conducted with non-standard head and neck models.

          86.   Third, the disclosure accompanying the claim citing to the study is inconspicuous

and does not disclose the issues with the study.

          87.   Fourth, the comparative effectiveness of the Product was based on specific angles

and potential impacts that are inconsistent with real world bicycle accidents.


       G. Defendant’s Study did not Use any of the Helmets it Promotes

          88.   Defendant’s reliance on the study in making its claims is false and misleading

because none of its actual helmets were used in the study.

          89.   Instead, Scott ARX helmets were modified to include the WaveCel component.


III.      Conclusion

          90.   Defendant misrepresented the Product through affirmative statements.

          91.   Defendant had a duty to disclose the truth about the Product because: (1) the facts at


                                                   11
          Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 12 of 18




issue involve an issue of safety; (2) it has superior or exclusive knowledge of material facts not

known to plaintiff; (3) it actively concealed material facts from plaintiff; and (4) it made partial

representations but also suppressed and failed to disclose other material facts.

        92.       Defendant sold more units of the Product and at higher prices than it would have in

the absence of the misrepresentations, resulting in additional profits at the expense of consumers

like plaintiff.

        93.       The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        94.       Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

        95.       The Product is sold for a price premium compared to other similar products, no less

than $6.49 for pack of three, higher than it would otherwise be sold for absent the misleading

representations.

                                         Jurisdiction and Venue


        96.       Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        97.       Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        98.       Plaintiff Andrew Glancey is a citizen of New York.

        99.       Defendant Trek Bicycle Corporation is a Wisconsin corporation with a principal

place of business in Waterloo, Jefferson County, Wisconsin.

        100. Diversity exists because plaintiff Andrew Glancey and defendant are citizens of



                                                   12
          Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 13 of 18




different states.

         101. Upon information and belief, sales of the Product and statutory and other monetary

damages, exceed $5 million during the applicable statutes of limitations, exclusive of interest and

costs.

         102. Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred here – plaintiff’s purchase of the Product.

         103. Venue is further supported because many class members reside in this District.

                                                 Parties

         104. Plaintiff Andrew Glancey is a citizen of Staatsburg, Dutchess County, New York.

         105. Defendant Trek Bicycle Corporation is a Wisconsin corporation with a principal

place of business in Waterloo, Wisconsin, Jefferson County.

         106. During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within his district and/or State in reliance on the representations and

omissions of the Product.

         107. Plaintiff bought the Product at Wheel and Heel, 2658 East Main Street Wappingers

Falls NY 12590, in 2020.

         108. Plaintiff bought the Product at or exceeding the above-referenced price because he

liked the product for its intended use and relied upon its representations it could reduce the

incidence and/or prevent concussive injuries in riding a bicycle.

         109. Plaintiff bought the Product instead of other, less expensive similar helmets.

         110. Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

         111. The Product was worth less than what Plaintiff paid for it and he would not have paid

as much absent Defendant's false and misleading statements and omissions.


                                                 13
         Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 14 of 18




       112. Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labeling is consistent with its composition.

                                         Class Allegations


       113. The class will consist of all purchasers of the Product who reside in New York, New

Jersey, Pennsylvania and Maryland during the applicable statutes of limitations.

       114. Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

       115. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       116. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       117. Plaintiff is an adequate representative because his interests do not conflict with other

members.

       118. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       119. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       120. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       121. Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                    (Consumer Protection Statutes)

       122. Plaintiff incorporates by reference all preceding paragraphs.

       123. Plaintiff and class members desired to purchase a product provided the benefits


                                                 14
           Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 15 of 18




touted by Defendant.

       124. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       125. Defendant misrepresented the Product through its statements, comparisons,

omissions, ambiguities and actions.

       126. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

       127. Plaintiff incorporates by reference all preceding paragraphs.

       128. Defendant had a duty to truthfully represent the Product, which it breached.

       129. This duty is based on defendant’s position, holding itself out as having special

knowledge and experience in the sale of the product type.

       130. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       131. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       132. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                               Fraud


       133. Plaintiff incorporates by reference all preceding paragraphs.

       134. Defendant misrepresented the attributes and qualities of the Product.

       135. Defendant’s fraudulent intent is evinced by its failure to accurately disclose the issues



                                                 15
         Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 16 of 18




described herein, when it knew not doing so would mislead consumers.

       136. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       137. Plaintiff incorporates by reference all preceding paragraphs.

       138. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: January 7, 2021


                                                16
Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 17 of 18




                                         Respectfully submitted,

                                         Sheehan & Associates, P.C.
                                         /s/Spencer Sheehan
                                         Spencer Sheehan
                                         60 Cuttermill Rd Ste 409
                                         Great Neck NY 11021-3104
                                         Tel: (516) 268-7080
                                         Fax: (516) 234-7800
                                         spencer@spencersheehan.com
                                         E.D.N.Y. # SS-8533
                                         S.D.N.Y. # SS-2056




                              17
        Case 7:21-cv-00120-PMH Document 1 Filed 01/07/21 Page 18 of 18




7:21-cv-00120
United States District Court
Southern District of New York

Andrew Glancey, individually and on behalf of all others similarly situated,


                                        Plaintiff,


        - against -


Trek Bicycle Corporation,


                                         Defendant




                                  Class Action Complaint



                      Sheehan & Associates, P.C.
                       60 Cuttermill Rd Ste 409
                       Great Neck NY 11021-3104
                          Tel: (516) 268-7080
                          Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 7, 2021
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
